
	
		I
		112th CONGRESS
		2d Session
		H. R. 4391
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require the Commodity Futures Trading Commission to
		  take certain actions to reduce excessive speculation in energy
		  markets.
	
	
		1.Energy markets
			(a)FindingsCongress
			 finds that—
				(1)the Commodity
			 Futures Trading Commission was created as an independent agency, in 1974, with
			 a mandate—
					(A)to enforce and
			 administer the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.);
					(B)to ensure market
			 integrity;
					(C)to protect market
			 users from fraud and abusive trading practices; and
					(D)to prevent and
			 prosecute manipulation of the price of any commodity in interstate
			 commerce;
					(2)Congress has given
			 the Commodity Futures Trading Commission authority under the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.) to take necessary actions to address market
			 emergencies;
				(3)the Commodity
			 Futures Trading Commission may use the emergency authority of the Commission
			 with respect to any major market disturbance that prevents the market from
			 accurately reflecting the forces of supply and demand for a commodity;
				(4)Congress declared
			 in section 4a of the Commodity Exchange Act (7 U.S.C. 6a) that excessive
			 speculation imposes an undue and unnecessary burden on interstate
			 commerce;
				(5)according to an
			 article published in Forbes on February 27, 2012, excessive oil speculation
			 translates out into a premium for gasoline at the pump of $.56 a
			 gallon based on a recent report from Goldman Sachs;
				(6)on March 30,
			 2012—
					(A)the supply of
			 crude oil and gasoline was higher than the supply was on March 27, 2009, when
			 the national average price for a gallon of regular unleaded gasoline was just
			 $2.04; and
					(B)demand for
			 gasoline in the United States was lower than demand was on April 3,
			 1998;
					(7)on March 30, 2012,
			 the national average price of regular unleaded gasoline was over $3.94 a
			 gallon, the highest national average price ever recorded in the United States
			 during the month of March;
				(8)during the last
			 quarter of 2011, according to the International Energy Agency—
					(A)the world oil
			 supply rose by 1,300,000 barrels per day while demand only increased by 700,000
			 barrels per day; but
					(B)the price of Texas
			 light sweet crude rose by over 12 percent;
					(9)on November 3,
			 2011, Gary Gensler, the Chairman of the Commodity Futures Trading Commission
			 testified before the Senate Permanent Subcommittee on Investigations that
			 80 to 87 percent of the [oil futures] market is dominated by
			 financial participants, swap dealers, hedge funds, and other
			 financials, a figure that has more than doubled over the past
			 decade;
				(10)excessive oil and
			 gasoline speculation is creating major market disturbances that prevent the
			 market from accurately reflecting the forces of supply and demand;
				(11)the Commodity
			 Futures Trading Commission has a responsibility—
					(A)to ensure that the
			 price discovery for oil and gasoline accurately reflects the fundamentals of
			 supply and demand; and
					(B)to take immediate
			 action to implement strong and meaningful position limits to regulated exchange
			 markets to eliminate excessive oil speculation; and
					(12)record high gasoline prices place a heavy
			 economic burden on farmers, businesses, and families across the United
			 States.
				(b)ActionsNot
			 later than 14 days after the date of enactment of this Act, the Commodity
			 Futures Trading Commission shall use the authority of the Commission (including
			 emergency powers)—
				(1)to curb
			 immediately the role of excessive speculation in any contract market within the
			 jurisdiction and control of the Commission, on or through which energy futures
			 or swaps are traded;
				(2)to eliminate
			 excessive speculation, price distortion, sudden or unreasonable fluctuations,
			 or unwarranted changes in prices, or other unlawful activity that is causing
			 major market disturbances that prevent the market from accurately reflecting
			 the forces of supply and demand for energy commodities; and
				(3)to prioritize finalizing and enforcing a
			 position limits regime designed to diminish, eliminate, or prevent excessive
			 speculation in energy markets.
				
